RENDERED: JUNE 24, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0397-MR

TRAVIS SHELTON AND CHELSEA
SHELTON                                                            APPELLANTS


              APPEAL FROM WAYNE FAMILY COURT
v.       HONORABLE JENNIFER UPCHURCH EDWARDS, JUDGE
                     ACTION NO. 18-CI-00309


RICHIE ATKINSON AND MALISSA
ATKINSON                                                             APPELLEES


                               OPINION
                       REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND MAZE, JUDGES.

CALDWELL, JUDGE: Travis and Chelsea Shelton (hereinafter “the Sheltons”)

appeal from the Wayne Family Court order granting hourly monthly visits with

their children to Richie and Malissa Atkinson (hereafter “the Atkinsons” or

“Chelsea’s parents”), who are Chelsea Shelton’s parents and the children’s

grandparents. Having reviewed the order of the family court, the proceedings
below, and the briefs of the parties, we reverse and remand this matter to the

family court for further proceedings consistent with this Opinion.

            RELEVANT FACTS AND PROCEDURAL HISTORY

             Chelsea and Travis Shelton have two children, a boy born in 2012,

and a girl born in 2016. Chelsea’s parents, Malissa and Richie Atkinson, were

involved grandparents and enjoyed spending time with their daughter and their

grandchildren. However, after several years, and after the relationship between the

Sheltons and Chelsea’s parents deteriorated, the Sheltons decided it was not in

their children’s best interests to allow Chelsea’s parents to continue to see the

children. The Sheltons stopped interacting with Chelsea’s parents and the children

did not see their grandparents any longer. In November of 2018, the Atkinsons

filed the underlying action seeking visitation with their grandchildren. Following

unsuccessful mediation and subsequent COVID-19 delays, a hearing on the motion

was finally held in August of 2020.

             The court took the matter under advisement and later issued an order

granting the Atkinsons hourly monthly visitations with their grandchildren. The

family court held that the Atkinsons had not ever placed the children in danger in

any way. It was further found that the children could benefit from the love,

support, and affection of two additional grandparents and extended maternal family

members.


                                          -2-
             The court found the primary reason offered by the Sheltons in ceasing

contact with Chelsea’s parents was their concern with the Atkinsons’ interference

with their roles as parents, and the Sheltons’ belief that the grandparents were

overbearing and unwilling to step back and allow the Sheltons to parent as they

saw fit. Both parents admitted in their testimony the possibility of resuming

contact at some point, provided the Atkinsons would respect their boundaries as

parents. However, both expressed doubts that the Atkinsons would ever do so.

The court further found that, otherwise, the children’s home and school

environments with their parents are stable and appropriate.

             The Sheltons filed a motion to alter, amend, or vacate and a second

hearing was held. At the hearing, the Sheltons argued that the COVID-19

pandemic, the fact that their son had an autoimmune disorder, and that Richie

Atkinson was a postal contractor who had contact with people throughout his day,

all should have been considered by the court. The family court upheld the

visitation order, amending the order only to require that visits occur out of doors

when the weather permits such. It is from this order that the Sheltons appeal.

                            STANDARD OF REVIEW

             On review, we accept the findings of fact of the family court unless

we find them to be clearly erroneous. Reichle v. Reichle, 719 S.W.2d 442 (Ky.




                                         -3-
1986). The review of the application of the law to the found facts is conducted de

novo. Keeney v. Keeney, 223 S.W.3d 843 (Ky. App. 2007).

                                      ANALYSIS

             First, we cannot ignore the deficiencies in the Appellants’ brief;

specifically, the failure to comply with the minimal requirements of Kentucky Rule

of Civil Procedure (“CR”) 76.12(4)(c)(4), in that the Statement of the Case

contains not one citation to the record on appeal, though the Procedural History

does contain citations to the record. Such is a failure to comply with the Civil

Rules.

             Our options when an appellate advocate fails to abide by
             the rules are: (1) to ignore the deficiency and proceed
             with the review; (2) to strike the brief or its offending
             portions, CR 76.12(8)(a); or (3) to review the issues
             raised in the brief for manifest injustice only, Elwell v.
             Stone, 799 S.W.2d 46, 47 (Ky. App. 1990).

Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010).

             The rules of appellate procedure are necessary to the efficiency and

fairness of the system of justice and are not mere formalities. We will ignore the

deficiency and proceed with the review in this matter as the facts below are not

voluminous and are not the result of multiple hearings or a weeks’ long trial. But

again, we caution counsel to be cognizant of the Civil Rules and endeavor to

follow their requirements lest the outcome of a subsequent failure demands a

different response from this Court.

                                         -4-
             As to the heart of this matter, there is perhaps no more fundamental

constitutional right than that of a parent to raise his or her child in the manner that

a parent believes is best.1 Different parents with different life experiences, varying


1
                    The Fourteenth Amendment provides that no State shall
             “deprive any person of life, liberty, or property, without due
             process of law.” We have long recognized that the Amendment’s
             Due Process Clause, like its Fifth Amendment counterpart,
             “guarantees more than fair process.” Washington v. Glucksberg,
             521 U.S. 702, 719, 117 S. Ct. 2258 [2267, 138 L. Ed. 2d 772]
             (1997). The Clause also includes a substantive component that
             “provides heightened protection against government interference
             with certain fundamental rights and liberty interests.” Id., at 720,
             117 S. Ct. 2258; see also Reno v. Flores, 507 U.S. 292, 301-302,
             113 S. Ct. 1439, 123 L. Ed. 2d 1 (1993).

                      The liberty interest at issue in this case – the interest of
             parents in the care, custody, and control of their children – is
             perhaps the oldest of the fundamental liberty interests recognized
             by this Court. More than 75 years ago, in Meyer v. Nebraska, 262
             U.S. 390, 399, 401, 43 S. Ct. 625, 67 L. Ed. 1042 (1923), we held
             that the “liberty” protected by the Due Process Clause includes the
             right of parents to “establish a home and bring up children” and “to
             control the education of their own.” Two years later, in Pierce v.
             Society of Sisters, 268 U.S. 510, 534-535, 45 S. Ct. 571, 69 L. Ed.
             1070 (1925), we again held that the “liberty of parents and
             guardians” includes the right “to direct the upbringing and
             education of children under their control.” We explained in Pierce
             that “[t]he child is not the mere creature of the State; those who
             nurture him and direct his destiny have the right, coupled with the
             high duty, to recognize and prepare him for additional
             obligations.” Id., at 535, 45 S. Ct. 571. We returned to the subject
             in Prince v. Massachusetts, 321 U.S. 158, 64 S. Ct. 438, 88 L. Ed.
             645 (1944), and again confirmed that there is a constitutional
             dimension to the right of parents to direct the upbringing of their
             children. “It is cardinal with us that the custody, care and nurture
             of the child reside first in the parents, whose primary function and
             freedom include preparation for obligations the state can neither
             supply nor hinder.” Id., at 166, 64 S. Ct. 438.

                   In subsequent cases also, we have recognized the
             fundamental right of parents to make decisions concerning the

                                              -5-
belief systems, and disparate basic, fundamental mores would likely not make the

same parenting decisions; there is no “one size fits all.” It is only when parenting

decisions impact the safety, health, or welfare of the child that the government can

and shall intervene.



              care, custody, and control of their children. See, e.g., Stanley v.
              Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 31 L. Ed. 2d 551
              (1972) (“It is plain that the interest of a parent in the
              companionship, care, custody, and management of his or her
              children ‘come[s] to this Court with a momentum for respect
              lacking when appeal is made to liberties which derive merely from
              shifting economic arrangements’” (citation omitted)); Wisconsin v.
              Yoder, 406 U.S. 205, 232, 92 S. Ct. 1526, 32 L. Ed. 2d 15 (1972)
              (“The history and culture of Western civilization reflect a strong
              tradition of parental concern for the nurture and upbringing of their
              children. This primary role of the parents in the upbringing of
              their children is now established beyond debate as an enduring
              American tradition”); Quilloin v. Walcott, 434 U.S. 246, 255, 98 S.
              Ct. 549, 54 L. Ed. 2d 511 (1978) (“We have recognized on
              numerous occasions that the relationship between parent and child
              is constitutionally protected”); Parham v. J. R., 442 U.S. 584, 602,
              99 S. Ct. 2493, 61 L. Ed. 2d 101 (1979) (“Our jurisprudence
              historically has reflected Western civilization concepts of the
              family as a unit with broad parental authority over minor children.
              Our cases have consistently followed that course”); Santosky v.
              Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599
              (1982) (discussing “[t]he fundamental liberty interest of natural
              parents in the care, custody, and management of their child”);
              Glucksberg, supra, at 720, 117 S. Ct. 2258 (“In a long line of
              cases, we have held that, in addition to the specific freedoms
              protected by the Bill of Rights, the ‘liberty’ specially protected by
              the Due Process Clause includes the righ[t] . . . to direct the
              education and upbringing of one’s children” (citing Meyer and
              Pierce)). In light of this extensive precedent, it cannot now be
              doubted that the Due Process Clause of the Fourteenth Amendment
              protects the fundamental right of parents to make decisions
              concerning the care, custody, and control of their children.

Troxel v. Granville, 530 U.S. 57, 65-66, 120 S. Ct. 2054, 2059-60, 147 L. Ed. 2d 49 (2000).



                                              -6-
             The relationship between a child and a grandparent can be, and often

is, the most nurturing and valued of all relationships. Parents must discipline their

children, they must make their children do things that the children often do not

want to do, they must guide their children in making choices that are not always

fun or preferred. Such is the work of parenting. Grandparents, however, when not

providing primary care for their grandchildren, often enjoy a relationship which is

more about enjoyment of time spent together and less about character

development. Such is the glory of grandparenting.

             Unfortunately, sometimes parents and grandparents disagree or do not

have a relationship between themselves which is without tumult. And, as is

unfortunately often the case, when such occurs, the child loses out on an

opportunity to have healthy relationships with both parents and grandparents.

When parents and grandparents have contentious relationships, where it is not

possible for those differences to be put aside in the interests of the child enjoying

interactions with all who love him or her, a choice must be made. On this the law

is clear – that choice belongs to the parents when they are found to be fit.

             In Walker v. Blair, the Kentucky Supreme Court held that a fit parent

is presumed to act in their child’s best interest. Given the right of a person to

parent one’s own children as one sees fit, this presumption can only be overcome




                                          -7-
by clear and convincing evidence.2 The family court correctly identified this

standard in its order. In Walker, the Kentucky Supreme Court instructed that “[i]f

the grandparent fails to present such evidence to the court, then parental opposition

alone is sufficient to deny the grandparent visitation.” 382 S.W.3d at 871. We

must determine whether the family court’s order pointed to evidence which

overcame this presumption. We find it did not.

               In Walker, the Court provided factors for courts to consider in

determining whether the petitioning grandparent or grandparents had overcome

this very strong presumption in favor of the wishes of the parent or parents.

               A trial court can look at several factors to determine
               whether visitation is clearly in the child’s best interest.
               The Vibbert court laid out many of these factors,
               including:

                   1) the nature and stability of the relationship between
                      the child and the grandparent seeking visitation;

                   2) the amount of time the grandparent and child spent
                      together;

                   3) the potential detriments and benefits to the child
                      from granting visitation;



2
  “In accordance with Troxel, we hold that a fit parent is presumed to act in the best interest of
the child. A grandparent petitioning for child visitation contrary to the wishes of the child’s
parent can overcome this presumption of validity only with clear and convincing evidence that
granting visitation to the grandparent is in the child’s best interest.” Walker v. Blair, 382 S.W.3d
862, 866 (Ky. 2012).




                                                -8-
                  4) the effect granting visitation would have on the
                     child’s relationship with the parents;

                  5) the physical and emotional health of all the adults
                     involved, parents and grandparents alike;

                  6) the stability of the child’s living and schooling
                     arrangements; and

                  7) the wishes and preferences of the child.

               To this list, we add:

                  8) the motivation of the adults participating in the
                     grandparent visitation proceedings.

Walker, 382 S.W.3d at 871.

               First, we acknowledge that a child’s interests are best served when a

child’s parents enjoy a healthy, mutually respectful relationship between

themselves, thus providing the child not only with stability, but an example for the

future of a healthy adult relationship. See Obergefell v. Hodges, 576 U.S. 644,

668, 135 S. Ct. 2584, 2600, 192 L. Ed. 2d 609 (2015).3 We note that the facts

establish that the Sheltons only excluded the Atkinsons after a tumultuous time in




3
  “By giving recognition and legal structure to their parents’ relationship, marriage allows
children ‘to understand the integrity and closeness of their own family and its concord with other
families in their community and in their daily lives.’ [United States v. Windsor, 570 U.S. 744,
772-73, 133 S. Ct. 2675, 2694-95, 186 L. Ed. 2d 808 (2013)]. Marriage also affords the
permanency and stability important to children’s best interests. See Brief for Scholars of the
Constitutional Rights of Children as Amici Curiae 22-27.”



                                               -9-
their marriage and because they believed that the Atkinsons would add to that

tumult should they be involved in the family.

                 In Massie v. Navy, the Kentucky Supreme Court clearly indicated that

the trial court should consider the Walker factors relevant to the case.4 We find

that the reason for the estrangement here – the Sheltons’ belief that the

involvement of the Atkinsons would have a negative effect on their family unit by

potentially bringing harm to the marriage and interference with the parenting

decisions of the Sheltons – was not just a relevant factor in the decision, but was

the relevant factor for the court to consider and its failure to give due consideration

to the parents’ judgment on this matter amounts to clear error.

                 We find the family court’s order to be inadequate in several respects.

First, the order fails to even acknowledge that the Sheltons are fit parents, though

such is certainly implied by the analysis undertaken; it would not be appropriate to

apply the Walker factors were the family court not to have presumed fitness.5




4
    “Moreover, the facts of each case dictate which Walker factors are most relevant and possibly
dispositive. In other words, all eight Walker factors need not be considered when determining
whether grandparent visitation is clearly in the child’s best interest.” Massie v. Navy, 487
S.W.3d 443, 447 (Ky. 2016).

5
 We do not question the fitness of the Sheltons in any way but are simply pointing out a
deficiency of the Family Court’s order. See Walker, 382 S.W.2d at 871 (“[T]he trial court should
not attempt to determine whether the parent is actually fit before presuming that the parent is
acting in the child’s best interest. The trial court must presume that a parent adequately cares for
his or her child (i.e., is fit) and acts in the child’s best interest.”).


                                                -10-
Further, the order does not specifically find that the Sheltons’ concerns about their

perception that the Atkinsons’ deleterious effect upon their marriage would be

harmful to the children is not legitimate or was a matter of spite.

             A grandparent can rebut the presumption that a fit parent
             acts in the child’s best interest by presenting proof that
             the parent is not actually acting in the child’s best
             interest. If the parent is motivated purely by spite or
             vindictiveness, this can be proof that the parent is acting
             out of self-interest rather than a concern for the child’s
             best interest. It may also be the case that a parent is
             acting out of spite, but the best interest of the child truly
             is not served by granting grandparent visitation. So proof
             of vindictiveness on the parent’s part does not
             automatically rebut the parental presumption. It is
             likewise true that grandparents may also act out of spite
             or vindictiveness in seeking visitation. The trial court
             should also consider the grandparent’s motivation when
             determining whether grandparent visitation is in the
             child’s best interest.

Walker, 382 S.W.3d at 872-73.

             The order entered is not sufficient given its failure to specifically find

that, by clear and convincing evidence, visitation with the grandparents was in the

children’s best interest, given the Sheltons’ concerns about the impact such

visitation might have on their family unit, with no specific finding that their stated

concerns were not legitimate or were spiteful. It is not sufficient to find that the

grandparents had spent time with the children and had a loving relationship to

overcome the presumption that a fit parent has the right to determine whether it is

in the child’s best interest to have a relationship with the grandparent.


                                         -11-
              If the only proof that a grandparent can present is that
              they spent time with the child and attended holidays and
              special occasions, this alone cannot overcome the
              presumption that the parent is acting in the child’s best
              interest. The grandparent must show something more –
              that the grandparent and child shared such a close bond
              that to sever contact would cause distress to the child.
              Again, these determinations are fact-intensive. But we
              can imagine such a close bond, for example, in situations
              where the child and grandparent lived in the same
              household for a period of time, or where the grandparent
              regularly babysat the child. To allow visitation on a
              lesser showing would put fit grandparents on equal
              footing as fit parents, which violates the Due Process
              Clause.

Id. at 872.

              The order entered simply contains no specific findings of fact in

support of the determination and is conclusory in nature. There is no recitation of

facts which establishes “such a close bond” that not allowing the visitation would

“cause distress to the child[ren].” Id.

              By its very terms, that paragraph of the statute requires
              no specific time period or strength of relationship
              between the child and the grandparent. Further,
              paragraph (b) allows a trial court to find a significant and
              viable relationship between the child and the grandparent
              if “[t]he grandparent had frequent or regular contact with
              the child for at least twelve (12) consecutive months.”
              This paragraph could be met if the grandparent merely
              babysat the children on a regular basis or hosted a family
              dinner that the child attended once each week. While we
              agree that such regular contact would likely show a
              relationship exists, it does not necessarily show the
              strength of that relationship and certainly does not show



                                          -12-
             that the parents are not fit or that the grandparent acted in
             loco parentis.
Pinto v. Robison, 607 S.W.3d 669, 675 (Ky. 2020).

             There are simply no facts presented in the order to establish that the

Atkinsons had the sort of relationship with the children which would result in harm

by not allowing visitation, and such is required. This Court has been clear that not

only must a trial court review the Walker factors, but it must make specific

findings as to those factors.

             We recognize that the trial court is not obligated to make
             findings on all of the Walker factors, but only those
             which are most relevant to determining whether
             grandparent visitation is clearly in the children’s best
             interest. Massie v. Navy, 487 S.W.3d 443, 447 (Ky.
             2016).
Goodlett v. Brittain, 544 S.W.3d 656, 664 (Ky. App. 2018).

             An order which cites factual findings as to the factors to be

considered, citing the facts of the case, and then concludes summarily that facts

exist which speak to several of the factors, alone, is insufficient to support a

conclusion to overcome the strong parental presumption. Rather, there must be

specific findings as to the factors and a determination that those findings overcome

the presumption that the fit parents are acting in the children’s best interest in

denying the visitation.

             Under this standard, the trial court must presume that [the
             parent] is acting in the children’s best interests. To rebut


                                          -13-
              this presumption, the [grandparents] must provide clear
              and convincing evidence that visitation is in the
              children’s best interest, applying the applicable factors in
              the modified-best-interest standard. Additionally, the
              trial court must provide written findings of fact with
              reference to the specific evidence supporting its
              determinations.

Id. at 664.

              The order acknowledges that the Atkinsons are loving grandparents

and recites that the children spent time with them prior to the falling out between

the adults, but such is simply not sufficient to establish by clear and convincing

evidence that the fundamental right of the parents to have involved in their

children’s lives only those persons they believe will best serve the interests of the

children and the family should be overborne.

              In failing to make such findings, the court’s order did not honor the

parents’ fundamental right to parent their children as they deem fit in determining

who they allow to be involved in their children’s lives. When fit parents have

reason to believe that allowing a third party – even a grandparent – to have access

to children might bring harm to the familial unit by harming the bond between the

parents and between the parents and the children, that opinion should be respected.

And that opinion can only be overcome by clear and convincing evidence that a

relationship with the third party is paramount to the child’s best interests. See

Fairhurt v. Moon, 416 S.W.3d 788, 792 (Ky. App. 2013) (“[T]he trial court must


                                          -14-
presume that [parents] have the right to impose any limitations on a grandparent’s

visitation with the children.”). In essence, the grandparents must convince the

court that the fit parents are mistaken in believing that the children’s best interests

are served by denying the grandparents an opportunity to spend time with the

children.

             In other words, the grandparent must show that the fit
             parent is clearly mistaken in the belief that grandparent
             visitation is not in the child’s best interest. If the
             grandparent fails to present such evidence to the court,
             then parental opposition alone is sufficient to deny the
             grandparent visitation.

Walker, 382 S.W.3d at 871.

             The order entered by the Wayne Family Court does not establish that

it found the parents mistaken in their belief. This presumption is ever more

integral when the parents have reason, as the Sheltons do, to believe that allowing

the grandparents to be involved in the children’s lives may cause disruption of the

family unit. Given that a healthy immediate family unit is in the best interests of

children, there must be a specific finding that the relationship with the

grandparents, even should it cause strife in the family unit, is in the children’s best




                                          -15-
interests to support a finding that granting entre to others who might disrupt or

stress that family unit is proper.6

                 The Wayne Family Court clearly gleaned that there was animosity

between the Sheltons and the Atkinsons as the order granting the one-hour once

monthly visitation to the Atkinsons contained the following conditions:

                 2. No party shall speak negatively to or in the presence
                 of either child about any party to this action.
                 3. No party shall post on social media any statements,
                 photographs or videos of or about any party to this case
                 or the children.

                 4. This case shall not be discussed with the children
                 other than to let them know they get to visit their
                 maternal grandparents and when.

Such conditions are a tacit acknowledgement that the relationship between the

parents and grandparents is not without rancor. The order even acknowledged that

the primary motivation of the parents in denying the grandparents visitation with

the children was the concern that the Atkinsons would interfere with the Sheltons’

parenting decisions.7 Despite this clear discernment, the order completely failed to


6
    “Requiring a child to have visitation with a grandparent who has extreme animosity toward the
child’s parent would be inherently unhealthy for the child and would potentially undermine the
relationship between the child and its parent.”

Grayson v. Grayson, 319 S.W.3d 426, 432 (Ky. App. 2010).
7
 “Chelsea and Travis’ primary concern is Richie and Malissa’s interference with their role as
parents and that they are overbearing and unwilling to step back and allow Chelsea and Travis to
parent [the children] without attempting to insert themselves into that role.” Court order,
paragraph 8.

                                               -16-
give due consideration to the parental decision that to expose the children to such

rancor was not in the children’s best interest. An order which summarily cites

facts without delving into how such facts, collectively, establish clear and

convincing evidence that the wishes of fit parents must be overcome, is not

sufficient. We, therefore, remand this matter to the family court for findings of

fact which support the family court’s conclusion, or, if the family court upon

further consideration cannot so craft an order, an order denying the grandparents’

petition for visitation.

                                  CONCLUSION

              We find the family court failed to give due consideration to the most

relevant factor in this matter – the potential detriments and benefits to the children

from granting visitation. We do not imply that the Atkinsons are not loving

grandparents, for they clearly are. However, it is not enough for a court to

determine that grandparents love their grandchildren and share a healthy, nurturing

relationship with those children to overcome the presumption that fit parents make

decisions in children’s best interests. We reverse the Wayne Family Court and

remand this matter for the entry of an order consistent with this Opinion.


              ALL CONCUR.




                                         -17-
BRIEF FOR APPELLANTS:     BRIEF FOR APPELLEES:

Lee Whittenburg           Frank V. Phillips
Monticello, Kentucky      Monticello, Kentucky




                        -18-